Citation Nr: 0410110	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  96-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low back 
strain, currently rated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic stress disorder (PTSD).  

3.  Entitlement to an increased evaluation for tinea versicolor, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
two rating decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA), Regional Office (RO).  In a March 1996 
rating decision the RO denied the veteran's claims for an 
increased evaluation for chronic low back strain and determined 
that new and material evidence to reopen his claim for service 
connection for PTSD had not been received.  In a December 1996 
rating decision the RO increased the evaluation for chronic low 
back strain to 10 percent and denied the veteran's claim for an 
increased evaluation for tinea versicolor.  The veteran timely 
appealed both decisions.  

The Board, in September 2001, determined that new and material 
evidence to reopen the veteran's claim for service connection for 
PTSD had been submitted.  The Board then remanded this issue to 
the RO to consider the issue on the merits.  The issue of 
entitlement to an increased evaluation for chronic low back strain 
was also remanded for an orthopedic examination to determine the 
severity of the veteran's back disability.  

In a September 2002 rating decision the RO granted service 
connection for PTSD and assigned a 10 percent evaluation.  The 10 
percent evaluation for chronic low back strain was continued.  In 
a June 2003 Supplemental Statement of the Case the RO indicated 
that the 10 percent evaluation for tinea versicolor was continued.  
However, the Certification of Appeal, VA Form 8 reveals that the 
service connected tinea versicolor evaluation was non-compensable.  


REMAND

In February 2004 the Board sent a letter to the veteran notifying 
him of the changes to the diagnostic code affecting his service 
connected chronic low back strain.  In March 2004 he responded 
that he continued to receive medical treatment at the VAHCC 
Orlando.  The veteran requested that the VA obtain those records 
in support of his appeal.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal department or 
agency.  These records include but are not limited to medical and 
other records from VA medical facilities.  VA will end its efforts 
to obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  Cases in which 
VA may conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2003).

During the pendency of this appeal, the criteria for lumbar 
disabilities were revised.  The veteran's service connected 
chronic low back strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  See 38 C.F.R. Part 4 § 4.71a, Diagnostic 
Code 5295 (2003).  The Schedule for rating disabilities of the 
spine was revised effective September 26, 2003, including the 
criteria for evaluation of intervertebral disc syndrome.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  The RO has not had an 
opportunity to adjudicated the veteran's claim pursuant to the 
recently revised criteria for evaluating disabilities of the spine 
effective September 26, 2003.  In the Board's opinion, the veteran 
could be prejudiced as a result of the Board deciding the claim 
under the new criteria before the RO has done so.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, this case is REMANDED for the following:  

1.  The RO is requested to obtain the veteran's medical records 
from the VAHCC in Orlando, Florida.  

2.  The RO is requested to readjudicate the veteran's low back 
disorder claim to include consideration of the old and amended 
versions of the Schedule for rating disabilities of the spine 
under 38 C.F.R. § 4.71a, effective from September 26, 2003.  See 
68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  Another examination 
should be conducted if the RO deems it necessary to evaluate the 
veteran's service connected back disability under the amended 
version of the rating schedule.  

3.  Then, after ensuring that all requested development has been 
completed, the RO should readjudicate the veteran's claims of 
entitlement to an initial evaluation in excess of 10 percent for 
PTSD and entitlement to an increased evaluation for tinea 
versicolor.  

4.  If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claims for benefits, 
to include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on appeal.  
An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



